Claim Objections
Claims 30, 40 are objected to because of the following informalities:  
Claims 30, 40 recite “stopping displaying” which should be -- stops displaying--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 40-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 40 is drawn to a “(computer) program” per se, therefore, fail(s) to fall within a statutory category of invention.
	A claim directed to a computer program itself is non-statutory because it is not:  
	A process occurring as a result of executing the program, or
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
	A composition of matter.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30/40 recites “automatically displaying, by the terminal, a processed message on the display screen in response to the terminal stopping displaying the application interface on the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0038561) in view of Tokunaga (US 2011/0028096).
Regarding claims 30, 40, Wang disclose a message processing method, applied to a terminal comprising a display screen, wherein the method comprises: displaying, by the terminal, an application interface on the display screen (see fig. 5, step 501); receiving, by the terminal, a message; displaying, by the terminal, a prompt of the message on the application interface (see fig. 5, step 502); receiving, by the terminal, an input of a user; and continuing displaying, by the terminal, the application interface, responding to the input, terminating displaying the prompt, and processing the message (see fig. 5, step 505); further Wang et al. discloses the displaying, on the message interface, the content of the message corresponding to the message notification icon further 
Tokunaga discloses  In step S312, when the central processor 107 detects that all the image data pieces have been obtained in step S311, the central processor 107 stops displaying the message illustrated in FIG. 10 and performs notification processing for displaying, on the image displaying unit 112, a message that prompts cancellation of communication connection as illustrated in FIG. 8A. That is, the digital camera 100b can prompt the user operating the digital camera 100b to cancel the communication connection through close-proximity wireless communication by performing the notification processing after obtaining the designated data. Note that when the central processor 107 detects completion of obtaining the image data in step S311, the central processor 107 may automatically erase the received index information. By doing this, content in the storage unit 131 of the digital camera 100b can be erased. 
It would have been obvious to the skilled in the art at the time of the invention to provide the display prompting termination on Wang et al. as suggested by Tokunaga, the motivation in order to stops displaying the message.
The combination of Wang et al. and Tokunaga, discloses automatically displaying, by the terminal, a processed message on the display screen in response to the terminal stopping displaying the application interface on the display screen (see Wang et al. the displaying, on the message interface, the content of the message corresponding to the message notification icon further includes: when the message is displayed on the message interface, and when a new user click corresponding to the message notification icon is detected, automatically updating and displaying, on the message interface, content of the latest message corresponding to the message notification icon, and Tokunaga fig. 4, step 312).

 the combination of Wang et al. and Tokunaga, discloses the method according to claim 30, wherein the processing the message comprises at least one of the following: storing the message in a preset interface; marking the message; adjusting a location of the message; or performing an assortment on the message (see Wang et al. figs. 5, steps 501, 502; Tokunaga pars. 47, 50). 
Regarding claims 32, 42, the combination of Wang et al. and Tokunaga, discloses the method according to claim 31, wherein the marking of the message comprises: marking the message when the prompt of the message is displayed, or, marking the message in a lock screen interface or an unlock screen interface; or, marking the message in a notification center interface (see Wang et al. figs. 5, steps 501, 502; Tokunaga pars. 75, 76). 
Regarding claims 33, 43, the combination of Wang et al. and Tokunaga, discloses the method according to claim 31, wherein the performing of the assortment on the message comprises: performing the assortment on the message based on characteristic information of the message, wherein the characteristic information is used to identify a common characteristic of a plurality of messages, and the characteristic information comprises at least one of a source, time, a date, a day of a week, a type, a size, duration, or a quantity of characters of the message (see Wang et al. par. 120; Tokunaga par. 41).
Regarding claims 34, 44, the combination of Wang et al. and Tokunaga, discloses the method according to claim 30, wherein when the displaying, by the terminal, of the prompt of the message on the application interface, the method further comprises: displaying prompt information, wherein the prompt information is used to instruct the user to perform the input (see Wang et al. pars. 113, 136, Tokunaga pars. 83, 91). 
 the combination of Wang et al. and Tokunaga, discloses the method according to claim 30, wherein after the processing of the message succeeds, the method further comprises: displaying a prompt indicating that the processing succeeds (see Wang et al. fig. 5, step 506; Tokunaga par. 31). 
Regarding claims 36, 37, 46, 47, the combination of Wang et al. and Tokunaga, discloses the method according to claim 30, wherein when the prompt of the message is displayed on the application interface, the method further comprises: displaying, by the terminal, an input box on the application interface; and receiving, by the terminal, another input of the user in the input box; and the method further comprises: responding to the another input, and storing content of the another input in the message (see Wang et al. fig. 9, element 903, pars. 136, 172, fig. 6, steps 6006, 6016). 
Regarding claims 38, 39, the combination of Wang et al. and Tokunaga, discloses the method according to claim 30, wherein the application interface comprises: a video play interface, an audio play interface, an instant messaging application interface, a news application interface, a novel reading interface, a shopping interface, a ticketing interface, or a game interface (see Wang et al. pars. 123, 127, Tokunaga pars. 32, 34, 47). 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623